Exhibit 10.1

 

BankUnited

13817 Oak Lane

 Miami Lakes, FL 33016

 

February 2, 2011

 

Federal Deposit Insurance Corporation

550 17th Street, NW

Washington, DC  20429

 

Re:  Warrant Issued May 21, 2009

 

Ladies and Gentlemen:

 

Reference is hereby made to the Warrant issued by BU Financial Holdings LLC (“BU
LLC”) to the Federal Deposit Insurance Corporation (the “FDIC”) on May 21, 2009
(the “Warrant”).  Capitalized terms used but not defined herein have the
meanings ascribed to such terms in the Warrant.

 

In October 2010, BU LLC agreed to provide the FDIC minimum value under the
Warrant of $25,000,000 in consideration of the settlement of the pro forma
process pursuant to Article VIII of the P&A Agreement.

 

On January 27, 2011, InterCo completed an initial public offering that did not
constitute a Qualifying IPO.  In connection with our discussions of
October 2010, InterCo hereby agrees to pay to the FDIC, in full settlement of
all obligations of BU LLC and its affiliates pursuant to the Warrant, an amount
equal to $25,000,000.  By your execution of this letter, the FDIC hereby
acknowledges that upon the receipt of such funds, the Warrant shall expire and
be of no further force and effect.

 

 

 

Very truly yours,

 

 

BANKUNITED, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas J Pauls

 

 

 

Name: Douglas J. Pauls

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

Acknowledged and Agreed as

 

 

 

of the date first written above:

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Herb Held

 

 

 

Name:

Herb Held

 

 

 

Title:

Associate Director

 

 

 

 

Division of Resolutions and Receiverships

 

 

 

 

FDIC

 

 

 

--------------------------------------------------------------------------------